694 N.W.2d 73 (2005)
Jill R. VOSHAGE, Relator,
v.
STATE of Minnesota-MNSCU ST. UNIV.-WINONA, and Self-Insured, Respondents,
Community Memorial Hospital, Blue Cross/Blue Shield & Blue Plus, Hartford Life, and Gunderson, Ltd., Intervenors.
No. A04-2438.
Supreme Court of Minnesota.
April 4, 2005.
Karl W. Sonneman, Sonneman & Sonneman, Winona, MN, for Relator.
Peter J. Pustorino, Stacy P. Bouman, Pustorino Tilton Parrington & Lindquist, Minneapolis, MN, for Respondent.
Considered and decided by the court en banc.

AMENDED ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed November 24, 2004, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
*74 BY THE COURT
/s/Sam Hanson
Chief Justice